Title: From John Adams to Ebenezer Seaver, 14 August 1812
From: Adams, John
To: Seaver, Ebenezer

The Honble Ebenezer Seaver M.C.
                            Sir.
                            Quincy August 14th. 1812.
                        
 I have the honour of your Letter of the 11th. It is all over with me. I can recollect an Old Anecdote and repeat it with the Garrulity of Age: But close thinking is out of the question. You must have Seen proofs enough that any novel Scenes or extraordinary Exertions or fatigue are two much for my Nerves. There are other reasons of an higher Order than this, which render it improper for me to Attend at Dedham and I am very glad that General Heath’s Wisdome has furnished me with an Apology.
I am almost 77. My Friend, the Abby de Mably, at the Age of 70 Said to me “Ah, Monsieur Adams “C’en est fait de moi: Je ne puis pas travailler que deux heurs; ap’res cila, if faut que Je me jette Sur le lit. Cidevant J’ay travailler, Six, huit, dix et douze heurs.” In our Language “Ah, Mr Adams, it is all over with me. I can Study but two hours. After that I must throw myself on my bed. Heretofore I could Study Six, eight ten or twelve hours,” Projects of Resolutions therefore ought not to be expected from me.
As to Preparations for a Navy. Fas est ab hoste doceri. If any Man can read the Speeches of Mr Quincy and Mr Loyd or the Proceedings of the more recent Convention of New Hampshire and not be convinced of the Expediency and Necessity of a maritime defence, I am sure, if I were to write Volum’s they would have no Effect—
It has been my invariable Opinion for Seven and thirty Years, that A Navy must be the Nexus utriusque Mundi, Nothing but a Navy will or can preserve the Union. Without it we Shall break into two at least, perhaps three Pieces. It is now so apparent and so pressing that if Congress will not Sett themselves in earnest to building Frigates the Union is no more. It is astonishing to me, that Talbut Truxton Decatur Preble are forgotten? We ought to have a Naval Why is not Commodore Hopkins and Captain Manly Remembered? We ought to have a Naval History. We have had a Navy thirty Seven Years, and its exploits ought not to be forgotten.
The County of Norfolk will do itself immortal honour and Serve Our Country in her most essential Interests; by an Open, Manly, explicit decisive and determined Adoption of a System of Maritime Defence and Naval Power.
In what manner this Shall be done; whether by Petition to Congress or Petition to the President or both; or whether by Recommendation to their Representatives in Congress, or by Simple Resolutions expressive of their Opinions and Wishes I leave to you and Your Friends to Consider.—
The late Insult to our Representative in Congress, So grosly and publickly offered in Boston ought not to be passed over unnoticed. Your Magnanimity will no doubt endeavour to prevent any intemperate Expressions of Resentment; perhaps object to any Notice of it. But the Offence ought to be resented by the Districk: temperately moderately, with as much dignity as possible:—but it ought to be marked, if it is only to be forgiven.—It appears to me, it would be extreamly imprudent in the District to think of Changing their Representative, in the present critical and dangerous Circumstances of the Nation; as it would be Levity, Caprice and Indiscretion in the Nation to Change their President.— To be sure in all Cases, if We were sure of obtaining wiser, Abler and better Men it would be right to embrace the opportunity Others, no doubt think they know such Men: but I own I am not able to find them.
I wish you, the District, the State, America and the World, all the Prosperity, that is in the Order of Providence to bestow.

John Adams.